  Case 3:18-bk-33164-SHB          Doc 21 Filed 01/15/19 Entered 01/15/19 11:20:52               Desc
                                   Main Document    Page 1 of 1




SO ORDERED.
SIGNED this 15th day of January, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________

                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                               Case No. 3:18-bk-33164-SHB
   ADRIAN MICU                                                 Chapter 7
   ANCA MORARIU

                                 Debtors

                                              ORDER

           The Court, on its own motion, directs Debtor Anca Morariu to appear on February 14,

   2019, at 9:30 a.m., in Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States

   Courthouse, Knoxville, Tennessee, to show cause why the Reaffirmation Agreement filed on

   January 14, 2019 [Doc. 20], whereby Debtor proposes to reaffirm a $1,401.87 obligation to

   JPMorgan Chase Bank, N.A. secured by a 2014 Ram 1500, should not be declared non-binding

   and unenforceable on its face because (1) it does not contain the income and expense information

   in Part D: Debtor’s Statement in Support of Reaffirmation Agreement required by 11 U.S.C.

   § 524(k)(6)(A); and (2) it is not signed by Debtors’ attorney as required by 11 U.S.C. § 524(c)(3).

                                                  ###
